as

c

 

Case 6:18-cv-01965-JA-DCI Document 44 Filed 11/20/20 Page 1 of 2 PagelD 244

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

EMMANUEL ROMERO TORRES,
Plaintiff,
Vv. Case No: 6:18-cv-1965-Orl-28DCI

OMEGA SOLUTIONS TRANSPORT,
INC. and MANNY BENITEZ,

Defendants.

 

ORDER

This case is before the Court on the Renewed Joint Motion to Approve Consent
Judgment Agreement and to Dismiss with Prejudice (Doc. 42). The assigned United States
Magistrate Judge has submitted a Report (Doc. 43) recommending that the motion be
granted and that the Court enter judgment as requested by the parties. The deadline to
file objections to the Report has passed, and no objections were filed.

After review of the record in this matter, the Court agrees with the findings and
conclusions in the Report and Recommendation. Therefore, it is ORDERED as follows:

1. The Report and Recommendation (Doc. 43) is ADOPTED and CONFIRMED
and made a part of this Order.

2. The Renewed Joint Motion to Approve Consent Judgment Agreement and
to Dismiss with Prejudice (Doc. 42) is GRANTED.

3. The consent judgment’ will be entered separately.

 

' The consent judgment will be entered in substantially the form submitted by the
parties (Doc. 42-1), with minor changes to correct spelling and to avoid redundant and
superfluous language.

 
Case 6:18-cv-01965-JA-DCI Document 44 Filed 11/20/20 Page 2 of 2 PagelD 245

#

4. After entry of the consent judgment, the Clerk shall close this case.

DONE and ORDERED in Orlando, Florida, on er2.0™

  

 

JOHN PAITOON II
United States District Judge

Copies furnished to:
United States Magistrate Judge
Counsel of Record

 

 
